TEKEA          QRNEY            GENERAL,
                     QW    TEXAS




Honorable John C. Mullen       Opinion NO. c-603
County Attorney
Jim Wells County               Re:      Under the new Code of Crimi-
P. 0. Box 1429                          nal Procedure, whether a
Alice, Texas                            search warrant may issue to
                                        search a house for venison
                                        in connection with a pro-
                                        posed charge of killing deer
Dear Mr. Mullen:                        out of season.
        In your recent request for an opinion of this office
you state in effect that a game warden came to you to apply
for a search warrant to search a house for venison in con-
nection with the proposed charge of killing deer out of sea-
son in Jim Wells County. You state further that under the
provisions of Article 18.02 of the new Code of Criminal Pro-
cedure, a search warrant may be issued to discover property
acquired by theft or any other manner. You state further:
           "The addition of the word 'such' in Sec-
        tion 5, of 18.02 in my opinion restricts the
        scope-c&that section to the specific arti-
        cles named in 1, 3 and 4."
        You then ask under what circumstance may a search war-
rant issue to seize the illegally obtained venison.
        Article 18.02, new Code of Criminal Procedure, reads
in its entirety as follows:
           "Article 18.02 -
                          /TO57
                             - When it may issue
           "A search warrant   may be issued:
           "1. To discover property acquired by
        theft or in any other manner which makes
        its acquisition a penal offense;
           "2. To search suspected places where
        it is alleged property so illegally ac-
        quired is commonly kept or concealed;



                               -2929-
Honorable John C. Mullen, page 2 (c-603)


           1’3. To search places where it is al-
        leged implements are kept for use in forging
        or counterfeiting;
           "4. To search places where it is al-
        leged arms or munitions are kept or prepared
        for the purpose of insurrection or riot; and
           “5. To seize and bring before a magis-
        trate any such property, implements, arms
        and munitions."
Clearly, under Section 1, a search warrant may issue to dis-
cover any property which is acquired in any manner where the
acquisition has been declared a penal offense.
        Article 873, Vernon's Penal Code, states that it shall
be illegal for any person to take, kill, hunt, wound or shoot
at a game animal at any time of year other than during the
open season, as provided for in Chapter VI, of the Penal Code,
and that to do so is a misdemeanor. Article 879g, Vernon's
Penal Code, provides for an open Season on buck deer from
November 16 to December 31 of each year. Article 978L-2,
Section 2 and Section 18, Vernon's Penal Code, makes it unlaw-
ful and a misdemeanor to kill game animals west of the Pecos
River. Section 4 thereof provides for an open season. Acta
58th Leg., R.S. 1963, ch. 288, p. 761, provides that it shall
be unlawful and a misdemeanor to kill deer in Jim Wells Coun-
ty unleas authorized by the Game and Fish Commission (Board
for Parks and Wildlife) by proclamation or order. Article
9783, Vernon's Penal Code, lists numerous local and special
game laws making it a misdemeanor to kill deer except during
a prescribed open season. Acquiring venison by the act of
killing deer out of season in Jim Wells County is a penal of-
fense.
        In view of the statutes aforementioned, we are of the
opinion that Article 18.02,new Code of Criminal Procedure,
authorizes the issuance of a search warrant to search for
venison obtained by someone by killing deer out of the legal
season and to bring the venison before a magistrate.
                          SUMMARY
           Article 18.02,Code of Criminal Procedure
        (1966) Provides for the issuance of a search

                          -2930-
Honorable John C. Mullen, page 3 (c-603)


       warrant to search for venison which has been
       obtained by killing deer out of season, said
       act being a penal offense and it further pro-
       vides that the venison might be brought be-
       fore a magistrate.
                            Yours very truly,
                            WAGGONER CARR
                            Attorney General of Texas



                                 .   L-SON
                                Assistant Attorney General
.IMR/dt:br
APPROVED
OPINION COMMITTEE:
W. V. Geppert, Chairman
Bunklin Sullivan
Thomas Mack
Robert Flowers
Roger Tyler
APPROVED FOR THE ATTORNEY GENERAL
By: T. B. Wright




                           -2931-